NO. 07-01-0214-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL B

                                 FEBRUARY 25, 2002

                         ______________________________


                          EX PARTE WARREN MCDONALD


                       _________________________________

             FROM THE 64TH DISTRICT COURT OF CASTRO COUNTY;

           NO. 94-03-A-2219-CR; HONORABLE JACK R. MILLER, JUDGE

                        _______________________________

Before BOYD, C.J., and QUINN and JOHNSON, JJ.


      Appellant Warren McDonald filed a First Amended Motion to Withdraw Appeal on

February 19, 2002, averring that the parties had reached an agreement to resolve the

issues on appeal. The Motion to Dismiss is signed by both appellant and his attorney.


      Without passing on the merits of the case, appellant’s motion for voluntary dismissal

is granted and the appeal is hereby dismissed. Tex. R. App. P. 42.2. Having dismissed
the appeal at appellant’s personal request, no motion for rehearing will be entertained and

our mandate will issue forthwith.




                                                Phil Johnson
                                                  Justice




Do not publish.




                                            2